

104 HR 4149 IH: Maurice D. Hinchey Hudson River Valley National Heritage Area Reauthorization Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4149IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Sean Patrick Maloney of New York (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization of the Maurice D. Hinchey Hudson River Valley National Heritage Area.1.Short titleThis Act may be cited as the Maurice D. Hinchey Hudson River Valley National Heritage Area Reauthorization Act.2.Maurice D. Hinchey Hudson River Valley National Heritage AreaSection 910 of the Hudson River Valley National Heritage Area Act of 1996 (Public Law 104–333; 110 Stat. 4281; 54 U.S.C. 320101 note) is amended by striking 2021 and inserting 2036. 